Citation Nr: 0325550	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2000, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2001, which granted a TDIU rating, effective August 
1, 2000.  By rating decision dated in July 2001, an earlier 
effective date of January 1, 2000 was granted, and the 
veteran subsequently continued his appeal.  See also AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In December 2002, the 
veteran testified at a hearing before the undersigned, 
sitting at the RO.  

In June 2001, the veteran requested that his claims for 
service connection for lumbosacral strain, right and left 
knee disorders, shin splints, an elbow disorder, head injury 
residuals, a seizure disorder, and a skin disorder be 
reopened, and reconsidered under the VCAA.  In addition, he 
requested that his headache disorder be assigned a separate 
rating from the psychiatric disorder.  In November 2001, the 
RO sent a duty to assist letter to the veteran.  He has since 
submitted pertinent information, and the matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
service-connected psychiatric disability in September 1997, 
and a December 1999 VA examination contained evidence of 
unemployability.  

2.  The veteran was marginally employable due to his service-
connected disability beginning December 17, 1998, when he 
lost one of his jobs, followed by income below the poverty 
threshold for one person during the succeeding year.  



CONCLUSION OF LAW

The criteria for an earlier effective date of December 17, 
1998, for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 
4.16. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection for anxiety reaction manifested by 
headaches was granted by a rating decision dated in June 
1971, and a 10 percent rating was assigned effective in 
February 1971.  From October to December 1972, the veteran 
was hospitalized for treatment of anxiety neurosis, and by 
rating action dated in February 1973, his rating was 
increased to 30 percent, after a temporary total rating due 
to hospitalization, effective in January 1973.  

During 1974 and 1975, the veteran was hospitalized on two 
occasions for treatment of schizophrenia, and awarded 
temporary total ratings for those periods.  His schedular 
rating remained 30 percent.  In May 1976, the veteran filed a 
claim for an increased rating for his service-connected 
disabilities, which was denied by rating decision dated in 
October 1976.  

In September 1997, the veteran filed a claim for an increased 
rating for his psychiatric condition.  

A social and industrial survey and PTSD examination in 
October 1997 noted that the veteran was currently working at 
two jobs.  He was a real estate agent, and had been since 
1992, but said he was not doing too well.  He also worked for 
a friend about two days a week as a clerk in a liquor store.  
He reported physical symptoms consisting of daily pain in all 
of his joint, in particular, the neck, mid, and low back, the 
right knee, and the feet.  Currently, he was taking St. 
John's wort for his psychiatric symptoms.  

On a VA examination in November 1997, he was noted to be 
worried about finances because his real estate job barely 
kept them afloat.  He reported some ambivalence about his 
current work.  He wanted to stay with the real estate job 
despite occasional financial difficulties.  The examiner 
concluded that he was moderately vocational and socially 
impaired, and that his ability to adequately support his 
family of four individuals was somewhat impaired by his 
psychiatric symptoms.  

Records from R. I. Steward, M.D., dated from 1996 to 1998 
were received in January 1998.  These show the veteran's 
treatment for medical problems including major depression, 
for which several different medications were tried.  With 
regard to his employment status, in May 1997, he expressed 
frustration with his work situation.  In January 1998, the 
diagnosis was history of major depression, currently under 
adequate control.  

In a rating decision dated in March 1998, the RO denied the 
veteran's claim for an increased rating.  

In April 1998, the veteran submitted his responses to a PTSD 
questionnaire regarding his in-service stressors, in 
connection with the RO's development of a PTSD claim.  

In a letter dated in October 1998, J. G. Hadeed, Ph.D., wrote 
that he was treating the veteran for depression, as well as 
symptoms of anxiety and social difficulties.  He had poor 
motivation.  It appeared that the depression affected his 
ability to function and compete effectively in the labor 
market.  This was evidence in his ability [sic] to earn a 
sufficient income to support his family.  The veteran had 
been treated with individual psychotherapy as well as 
medication management.  

In December 1999, a VA examination was conducted.  The 
veteran said that for the last seven years had had been 
working as a realtor, but was recently asked to leave his 
realty company.  He said he had been having problems keeping 
employment.  He also reported a number of medical 
complications.  He said he was taking medication for 
depression.  He said that he had made little money in real 
estate, and that his last sale had been about a year ago.  He 
said his energy was not high enough intensity to be able to 
do sales work.  He had recently been asked to leave his job 
after getting argument with a colleague who was helping the 
veteran buy his own house.  He also said that a client had 
complained about him to a state agency and he had received a 
reprimand.  He also had problems with a loan officer.  He had 
no plans for future work.  

He had had serious alcohol problems in the past, which had 
gradually tapered off, but he had recently been increasing 
his intake of alcohol.  He also smoked marijuana about 3 to 4 
times a month.  The examiner felt that the veteran's 
depression had gotten much worse in the last few months since 
he had lost his job.  The diagnosis was major depressive 
disorder with overlying dysthymia, with stressors noted to be 
loss of job and lack of motivation and/or ideas for ways to 
support his family in the future.  The Global Assessment of 
Functioning (GAF) was 31 to 40.  

By rating decision dated in April 2000, the veteran's 
evaluation for major depressive disorder with dysthymia and 
anxiety, with tension headaches and a history of paranoid 
schizophrenia, was increased to 70 percent, effective in 
August 1999.  Service connection for PTSD was denied.  In the 
letter notifying him of this decision, he was provided with a 
TDIU claim form.  

In July 2000, the veteran submitted the completed TDIU claim 
form.  He said he had worked in real estate sales from 1992 
to October 1999; at various liquor stores from 1996 to 
December 1999; and as a process server from January 2000 to 
the current time.  He indicated he had lost from 30 to 75 
percent of the time from these jobs due to illness, and that 
he lost 50 to 60 percent of time from his current job due to 
illness.  

On a VA examination in July 2000, the veteran said he had 
been unemployed since the beginning of the month due to knee 
problems.  He reported a history of chronic knee problems and 
a history of alcohol abuse in the 1980's, including two 
arrests for driving under the influence.  The veteran said 
that he worked on his one acre small farm taking care of a 
number of farm animals.  The examiner opined that the veteran 
had severe social and industrial impairment as a result of 
the combination of his physical and psychiatric disabilities, 
and that the level of social and industrial impairment 
stemming from his psychiatric disabilities appeared to be in 
the moderate to severe range.  He appeared to be only 
marginally employable.  The diagnoses were PTSD, chronic and 
moderate, dysthymic disorder, and history of major depressive 
disorder, in remission.  The GAF was 45 to 50, noted to 
reflect serious impairment in social and occupational 
functioning.  

In October 2000, VA received a report of the veteran's 
earnings from the state department of employment, showing his 
earnings from three liquor stores from 1996 to 1999.  

By rating decision dated in October 2000, service connection 
for PTSD was granted, and the veteran's psychiatric 
disability, now characterized as PTSD, with dysthymic 
disorder and history of major depressive disorder, anxiety, 
paranoid schizophrenia, and manifested by tension headaches, 
was evaluated 70 percent disabling, effective in April 1998.  

In December 2000, the veteran submitted a copy of his Social 
Security earnings from 1966 to 1999.  This document shows, in 
pertinent part, that the veteran's taxed SSA earnings for 
1997 were $7,739; for 1998, the earnings were $9,500, and for 
1999 the earnings were $6,117.  

In April 2001, a TDIU rating was granted, effective in August 
2000, and the veteran appealed the effective date of that 
grant.   

In April 2001, statements from the veteran's prior employers 
were received.  A liquor store supervisor certified that the 
veteran had worked from August 1998 to December 16, 1998, 
about 10 hours a week, that he had lost 3 days due to 
disability, and that he had quit because he felt the work was 
too difficult.  Another liquor store supervisor wrote 
regarding his employment from October to December 1999, 
stating that he had been laid off from seasonal employment.  

In July 2001, an effective date of January 1, 2000 for a TDIU 
rating was granted by the RO.  

In connection with his appeal of the effective date, the 
veteran submitted evidence from SSA, showing that in May 
2001, he was granted SSA disability benefits, effective July 
2000.  The primary diagnosis was post traumatic degenerative 
changes in the right knee with contractures, and 
affective/mood disorders was the secondary diagnosis.  

SSA evidence includes the report of a March 2001 psychiatric 
evaluation by A. Zalma, M.D., in connection with his claim.  
The veteran said he had not worked in a year  He felt that 
his physical problems and his depression were equally 
responsible for his inability to work.  He spent his days 
working on a small farm he had, primarily tending animals.  
He also said he did light housework, grocery shopping and 
cooking.  He also said that he enjoyed garage sales.  The 
examiner diagnosed major depressive disorder, rule out 
depression secondary to general medical condition, and 
paranoid personality disorder.  The GAF was 55.  

In December 2002, the veteran appeared at a hearing before 
the undersigned, held at the RO (Travel Board hearing).  In 
essence, he testified that he had had employment problems 
since his discharge from service.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a Travel Board 
hearing, the veteran has been informed of the evidence 
necessary to substantiate his claim, and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that his effective date should be the 
date he was separated from service.  He maintains that he has 
been underemployed since service, as reflected by his 
earnings statement from the SSA.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In 1976, the RO denied a claim for an increase in a 30 
percent rating for a psychiatric disability.  The veteran did 
not appeal that decision, and it is final.  38 U.S.C.A. 
§ 7104.  Where there has been a prior final denial, the award 
of VA benefits may not be effective earlier than the date the 
VA received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for an increased rating must be 
based on a new claim.  In this regard, the Board notes that 
the veteran has not made any claim of clear and unmistakable 
error (CUE) in the October 1976 rating decision; and the 
evidence does not raise such a claim.  See Lalonde v. West, 
12 Vet. App. 377 (1999).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

The veteran filed a claim for an increased rating in 
September 1997.  However, there was no evidence of 
unemployability at that time, and evidence first suggestive 
of possible unemployability was contained in the VA 
examination of December 1999.  In this regard, a GAF score of 
31 to 40 was obtained on that examination, which reflects 
major impairment in several areas such as avoiding friends, 
neglecting family, and inability to work.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
This evidence, in conjunction with the claim for a higher 
rating filed in September 1997, and the medical evidence 
obtained in connection with that claim, satisfies the 
requirement of an informal claim, under Roberson, as of the 
date of the examination.  

Thus, it must be determined whether the veteran was entitled 
to a TDIU rating on December 8, 1999, the date of the VA 
examination, or up to one year prior to that date.  See 
38 C.F.R. § 3.400(o).  A TDIU rating may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  

The veteran's sole service-connected disability is PTSD, with 
dysthymic disorder and history of major depressive disorder, 
anxiety, paranoid schizophrenia, and tension headaches, 
assigned a 70 percent rating effective from April 1998.  

It is noted that the veteran has been engaging in some form 
of employment both before and after he lost his job as a real 
estate agent.  His primary contention is that he was 
marginally employed.  Under VA regulation, marginal 
employment is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Marginal employment is 
defined as earned annual income which does not exceed the 
amount established by the U.S. Department of Commerce, Bureau 
of the Census, as the poverty threshold for one person.  Id.  
In 1997, this poverty threshold was $8,183; in 1998, the 
amount was $8,316; and in 1999, the amount was $8,501.  
According to the report of SSA earnings, the veteran's income 
was below this level in 1997 and 1999, but above the level in 
1998.  

Although his income was below the poverty threshold for 1997, 
he had not filed a TDIU claim at that time, and, in any 
event, the evidence does not show that he was unemployable 
due to his service-connected disability at that time.  In 
this regard, the November 1997 VA psychiatric examination 
concluded that he was moderately vocational and socially 
impaired, and that his ability to adequately support his 
family of four individuals was only "somewhat" impaired by 
his psychiatric symptoms.  It should be noted that service 
connection is not in effect for any of his physical 
disabilities, including the knee disability which is his 
primary disability noted by the SSA.  

In 1998, the veteran's income exceeded the poverty threshold.  
The evidence does not reflect that his employment was 
marginal at that time, on a facts found basis.  See Faust v. 
West, 13 Vet. App. 342 (2000).  In this regard, one of his 
employers certified that the veteran had worked from August 
1998 to December 1998, about 10 hours a week, that he had 
lost only 3 days due to disability, and that he had quit 
because he felt the work was too difficult.  No mention of 
any psychiatric problems with the job was offered.  

For the calendar year 1999, however, the veteran's income was 
below the poverty level, he lost his real estate job, and the 
VA examination in December disclosed a significant worsening 
in his psychiatric condition.  While there is evidence that 
the increase in symptomatology may be partially the result 
of, rather than the cause of, his lack of employment, such a 
possibility does not outweigh the other factors.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
he became marginally employable on December 17, 1998, the day 
after he stopped working at the liquor store, followed by 
income the following year below the poverty threshold.  
Accordingly, a TDIU rating is warranted effective December 
17, 1998.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  To that extent the appeal is 
allowed.  


ORDER

An earlier effective date of December 17, 1998, for a TDIU 
rating, is granted. 



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



